TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 25, 2016



                                     NO. 03-15-00469-CR


                               James Michael Reser, Appellant

                                                v.

                                 The State of Texas, Appellee




    APPEAL FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, FIELD
               AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgments of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments. Therefore, the Court affirms the trial court’s judgments of conviction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.